Citation Nr: 0616695	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  97-19 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
service-connected left knee disability.  

2.  Entitlement to a rating in excess of 10 percent for the 
service-connected right knee disability.  

3.  Entitlement to a compensable rating for the service-
connected residual stab wound scar in the area of the left 
kidney.   



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active service from June 1986 to June 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the RO.  

In October 2002, the Board denied the claims listed on the 
title page of this action.  The veteran appealed the decision 
as to those claims to the United States Court of Appeals for 
Veterans Claims (Court).  

In a June 2004 Order, the Court vacated that portion of the 
October 2002 decision that was adverse to the veteran, and 
remanded those claims to the Board for readjudication.  

In January 2005, the Board remanded the veteran's appeal so 
that the development ordered by the Court could be completed.  
Additional development was also requested.  In October 2005, 
the Board again remanded the case.  

The Board's January 2005 remand noted that the veteran had 
raised the issue of an increased disability rating for 
service-connected migraine headaches, and raised claims to 
reopen previously denied claims of service connection for 
disabilities of the right elbow, right shoulder, and neck.  

Inasmuch as the RO has not yet adjudicated the above raised 
issues, the Board again refers those matters to the RO for 
appropriate action.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

Regrettably, the Board must again remand this case to the RO 
for further action.  

As explained in the October 2005 remand, the Court vacated 
the Board's October 2002 decision primarily for VA to provide 
the veteran with a Veterans Claims Assistance Act (VCAA) 
notification letter.  

In the January 2005 remand, the Board requested that the RO 
send the veteran and his representative a VCAA letter.  While 
the RO did mail a VCAA notification letter in March 2005, the 
correspondence was not sent to the veteran's current address 
of record; the letter was instead sent to an address the 
veteran had stopped reporting by October 2000.  

The Board's October 2005 remand pointed out that while the 
March 2005 correspondence was not returned as undeliverable, 
the Board could not assume it was forwarded to the veteran's 
current address.  The Board requested that the RO send the 
veteran another VCAA letter, and to his current address of 
record.  

The Board also requested, in light of an August 2005 
statement by the veteran, that the RO seek clarification from 
him as to whether he desired to attend a requested Board 
hearing at the RO, or in Washington, DC.  

Following the October 2005 remand, the RO mailed the veteran 
a VCAA letter in November 2005 to the same address which 
prompted the October 2005 remand.  When the veteran did not 
respond to the letter, the RO sent a follow up correspondence 
in January 2006, but to the same address.  The RO thereafter 
mailed the veteran a Supplemental Statement of the Case in 
March 2006, again to the invalid address.  

In May 2006, the Board contacted the veteran by phone to 
confirm his current address.  The veteran verified that his 
current address is the same as that reported by him since 
October 2000, and most recently in an August 10, 2005, 
statement.  The Board is obligated by law to ensure that the 
RO complies with its directives, as well as those of the 
Court.  The Court has stated that compliance by the Board or 
the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Given that the RO sent the November 2005 and January 2006 
correspondences to an incorrect address for the veteran, the 
Board must remand this case.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to send the veteran and his 
representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's claims.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.  

Unless the veteran, in a communication 
more recent than his August 10, 2005, 
statement, submits a different address, 
the above notice letter should be mailed 
to the veteran's current address of 
record (i.e., that address listed on his 
August 10, 2005 statement).  

2.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for his 
service-connected disabilities.  The aid 
of the veteran in securing these records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  The RO should contact the veteran at 
his current address of record, and 
request that he clarify whether he 
desires to appear at a hearing before the 
Board held at the RO (including through 
the use of videoconference technology), 
or held at the Board's offices in 
Washington, DC.  If the veteran wishes 
for the hearing to be conducted at the 
RO, appropriate action should be taken to 
schedule him for such a hearing.  

4.  The RO should send the veteran a copy 
of the March 9, 2006, supplemental 
statement of the case at his current 
address of record.  

5.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, including additional VA 
examinations if deemed warranted, has 
been conducted and completed in full.  

6.  The RO must then readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the RO must issue 
a supplemental statement of the case, and 
provide the veteran and his 
representative with an opportunity to 
respond.  The veteran should be given an 
opportunity to respond to the 
supplemental statement of the case as set 
forth in 38 U.S.C.A. § 5103(b) (West 
2002).  

Thereafter, if indicated, the case should be returned to the 
Board for further appellate consideration.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

